
	
		II
		111th CONGRESS
		1st Session
		S. 21
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Reid (for himself,
			 Mrs. Clinton, Mr. Akaka, Mr.
			 Inouye, Mr. Whitehouse,
			 Mr. Lautenberg, Mrs. Murray, Mr.
			 Menendez, Mr. Levin,
			 Mr. Baucus, Mr.
			 Kerry, Mrs. Boxer,
			 Mr. Carper, Mrs. Feinstein, and Ms.
			 Stabenow) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To reduce unintended pregnancy, reduce abortions, and
		  improve access to women’s health care.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Prevention First Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Title X of Public Health
				Service Act
					Sec. 101. Short title.
					Sec. 102. Authorization of appropriations.
					Title II—Equity in Prescription Insurance and Contraceptive
				Coverage
					Sec. 201. Short title.
					Sec. 202. Amendments to Employee Retirement Income Security Act of
				1974.
					Sec. 203. Amendments to Public
				Health Service Act relating to the group market.
					Sec. 204. Amendment to Public
				Health Service Act relating to the individual market.
					Title III—Emergency Contraception Education and
				Information
					Sec. 301. Short title.
					Sec. 302. Emergency contraception education and information
				programs.
					Title IV—Compassionate assistance for rape
				emergencies
					Sec. 401. Short title.
					Sec. 402. Survivors of sexual assault; provision by hospitals
				of emergency contraceptives without charge.
					Title V—At-Risk Communities Teen Pregnancy Prevention
				Act
					Sec. 501. Short title.
					Sec. 502. Teen pregnancy
				prevention.
					Sec. 503. Research.
					Sec. 504. General requirements.
					Title VI—Accuracy of Contraceptive Information
					Sec. 601. Short title.
					Sec. 602. Accuracy of contraceptive information.
					Title VII—Unintended Pregnancy Reduction Act
					Sec. 701. Short title.
					Sec. 702. Medicaid; clarification of coverage of family
				planning services and supplies.
					Sec. 703. Expansion of family planning services.
					Sec. 704. Effective date.
					Title VIII—Responsible Education About Life Act
					Sec. 801. Short title.
					Sec. 802. Assistance to reduce teen pregnancy, HIV/AIDS, and
				other sexually transmitted diseases and to support healthy adolescent
				development.
					Sec. 803. Sense of Congress.
					Sec. 804. Evaluation of programs.
					Sec. 805. Definitions.
					Sec. 806. Appropriations.
					Title IX—Prevention Through
				Affordable Access
					Sec. 901. Short
				title.
					Sec. 902. Restoring and
				protecting access to discount drug prices for university-based and safety-net
				clinics.
				
			2.FindingsThe Congress finds as follows:
			(1)Healthy People
			 2010 sets forth a reduction of unintended pregnancies as an important health
			 objective for the Nation to achieve over the first decade of the new century, a
			 goal first articulated in the 1979 Surgeon General’s Report, Healthy People,
			 and reiterated in Healthy People 2000: National Health Promotion and Disease
			 Prevention Objectives.
			(2)Although the
			 Centers for Disease Control and Prevention (referred to in this section as the
			 CDC) included family planning in its published list of the Ten
			 Great Public Health Achievements in the 20th Century, the United States still
			 has one of the highest rates of unintended pregnancies among industrialized
			 nations.
			(3)Each year, nearly
			 half of all pregnancies in the United States are unintended, and nearly half of
			 unintended pregnancies end in abortion.
			(4)In 2006,
			 36,200,000 women, more than half of all women of reproductive age, were in need
			 of contraceptive services and supplies to help prevent unintended pregnancy,
			 and nearly half of those were in need of public support for such care.
			(5)The United States
			 has some of the highest rates of sexually transmitted infections (STIs) among
			 industrialized nations. In 2006, there were approximately 19,000,000 new cases
			 of STIs, almost half of them occurring in young people ages 15 to 24. According
			 to the Centers for Disease Control and Prevention, in addition to the burden on
			 public health, STIs impose a tremendous economic burden with direct medical
			 costs as high as $14,700,000,000 each year in 2006 dollars.
			(6)Contraceptive use
			 can improve overall health by enabling women to plan and space their
			 pregnancies and has contributed to dramatic declines in maternal and infant
			 mortality. Widespread use of contraceptives has been the driving force in
			 reducing unintended pregnancies and sexually transmitted infections (STIs), and
			 reducing the need for abortion in this Nation. Contraceptive use also saves
			 public health dollars. For every dollar spent to provide services in publicly
			 funded family planning clinics, $4.02 in Medicaid expenses are saved because
			 unintended births are averted.
			(7)Reducing
			 unintended pregnancy improves maternal health and is an important strategy in
			 efforts to reduce maternal mortality. Women experiencing unintended pregnancy
			 are at greater risk for physical abuse.
			(8)A
			 child born from an unintended pregnancy is at greater risk than a child born
			 from an intended pregnancy of low birth weight, dying in the first year of
			 life, being abused, and not receiving sufficient resources for healthy
			 development.
			(9)The ability to
			 control fertility allows couples to achieve economic stability by facilitating
			 greater educational achievement and participation in the workforce.
			(10)Contraceptives
			 are effective in preventing unintended pregnancy when used consistently and
			 correctly. Without contraception, a sexually active woman has an 85 percent
			 chance of becoming pregnant within a year.
			(11)Approximately 50
			 percent of unintended pregnancies occur among women who do not use
			 contraception.
			(12)Many poor and low-income women cannot
			 afford to purchase contraceptive services and supplies on their own. The number
			 of women needing subsidized services has increased by more than 1,000,000 (7
			 percent) since 2000. A poor woman in the United States is now nearly 4 times as
			 likely as a more affluent woman to have an unplanned pregnancy. Between 1994
			 and 2001, unintended pregnancy among low-income women increased by 29 percent,
			 while unintended pregnancy decreased by 20 percent among women with higher
			 incomes.
			(13)Public health
			 programs, such as the Medicaid program and family planning programs under title
			 X of the Public Health Service Act, provide high-quality family planning
			 services and other preventive health care to underinsured or uninsured
			 individuals who may otherwise lack access to health care.
			(14)Medicaid has become an essential source of
			 support for the provision of subsidized family planning services and supplies.
			 It is the single largest source of public funds supporting these services. In
			 2001, the program provided 6 in 10 of all public dollars spent on family
			 planning services. In 2006, 12 percent of women of reproductive age (7,300,000
			 women ages 15 to 44) looked to Medicaid for their care and 37 percent of poor
			 women of reproductive age rely upon Medicaid.
			(15)Approximately
			 1,400,000 unintended pregnancies and 600,000 abortions are averted each year
			 because of services provided in publicly funded clinics. In 2006, Title X (of
			 the Public Health Service Act) service providers performed more than 2,400,000
			 Pap tests, 2,400,000 breast exams, and 5,800,000 tests for sexually transmitted
			 diseases, including 652,426 HIV tests and 2,300,000 Chlamydia tests. One in 4
			 women who obtain reproductive health services from a medical provider do so at
			 a publicly funded clinic.
			(16)The stagnant
			 funding for public family planning programs in combination with the increasing
			 demand for subsidized services, the rising costs of contraceptive services and
			 supplies, and the high cost of improved screening and treatment for cervical
			 cancer and sexually transmitted infections has diminished the ability of
			 clinics receiving funds under title X of the Public Health Services Act to
			 adequately serve all those in need. At present, clinics are able to reach just
			 41 percent of the women needing subsidized services. Had Title X funding kept
			 up with inflation since fiscal year 1980, it would now be funded at
			 $759,000,000, instead of its fiscal year 2007 funding level of $283,000,000.
			 Taking inflation into account, funding for Title X in constant dollars is 63
			 percent lower today than it was in fiscal year 1980.
			(17)While the
			 Medicaid program remains the largest source of subsidized family planning
			 services, States are facing significant budgetary pressures to cut their
			 Medicaid programs, putting many women at risk of losing coverage for family
			 planning services.
			(18)In addition,
			 eligibility under the Medicaid program in many States is severely restricted,
			 which leaves family planning services financially out of reach for many poor
			 women. Many States have demonstrated tremendous success with Medicaid family
			 planning waivers that allow States to expand access to Medicaid family planning
			 services. However, the administrative burden of applying for a waiver poses a
			 significant barrier to States that would like to expand their coverage of
			 family planning programs through Medicaid.
			(19)As of December of
			 2008, 27 States offered expanded family planning benefits as a result of
			 Medicaid family planning waivers. The cost-effectiveness of these waivers was
			 affirmed by a recent evaluation funded by the Centers for Medicare &
			 Medicaid Services. This evaluation of six waivers found that all family
			 planning programs under such waivers resulted in significant savings to both
			 the Federal and State governments. Moreover, the researchers found measurable
			 reductions in unintended pregnancy.
			(20)Although
			 employer-sponsored health plans have improved coverage of contraceptive
			 services and supplies, largely in response to State contraceptive coverage
			 laws, there is still significant room for improvement. The ongoing lack of
			 coverage in health insurance plans, particularly in self-insured and individual
			 plans, continues to place effective forms of contraception beyond the financial
			 reach of many women.
			(21)Including
			 contraceptive coverage in private health care plans saves employers money. Not
			 covering contraceptives in employee health plans costs employers 15 to 17
			 percent more than providing such coverage.
			(22)Approved for use
			 by the Food and Drug Administration, emergency contraception is a safe and
			 effective way to prevent unintended pregnancy after unprotected sex. Research
			 confirms that easier access to emergency contraceptives does not increase
			 sexual risk-taking or sexually transmitted diseases.
			(23)The available evidence shows that many
			 women do not know about emergency contraception, do not know where to get it,
			 or are unable to access it. Overcoming these obstacles could help ensure that
			 more women use emergency contraception consistently and correctly.
			(24)A November 2006
			 study of declining pregnancy rates among teens concluded that the reduction in
			 teen pregnancy between 1995 and 2002 is primarily the result of increased use
			 of contraceptives. As such, it is critically important that teens receive
			 accurate, unbiased information about contraception.
			(25)The American
			 Medical Association, the American Nurses Association, the American Academy of
			 Pediatrics, the American College of Obstetricians and Gynecologists, the
			 American Public Health Association, and the Society for Adolescent Medicine,
			 support responsible sex education that includes information about both
			 abstinence and contraception.
			(26)Teens who receive
			 comprehensive sex education that includes discussion of contraception as well
			 as abstinence are more likely than those who receive abstinence-only messages
			 to delay sex, to have fewer partners, and to use contraceptives when they do
			 become sexually active.
			(27)Government-funded
			 abstinence-only-until-marriage programs are precluded from discussing
			 contraception except to talk about failure rates. An October 2006 report by the
			 Government Accountability Office found that the Department of Health and Human
			 Services does not review the materials of recipients of grants administered by
			 such department for scientific accuracy and requires grantees to review their
			 own materials for scientific accuracy. The GAO also reported on the
			 Department’s total lack of appropriate and customary measurements to determine
			 if funded programs are effective. In addition, a separate letter from the
			 Government Accountability Office found that the Department of Health and Human
			 Services is in violation of Federal law by failing to enforce a requirement
			 under the Public Health Service Act that Federally funded grantees working to
			 address the prevention of sexually transmitted diseases, including
			 abstinence-only-until-marriage programs, must provide medically accurate
			 information about the effectiveness of condoms.
			(28)Recent scientific
			 reports by the Institute of Medicine, the American Medical Association, and the
			 Office on National AIDS Policy stress the need for sex education that includes
			 messages about abstinence and provides young people with information about
			 contraception for the prevention of teen pregnancy, HIV/AIDS, and other
			 sexually transmitted diseases.
			(29)A 2006 statement
			 from the American Public Health Association (APHA)
			 recognizes the importance of abstinence education, but only as part of a
			 comprehensive sexuality education program … APHA calls for repealing current
			 Federal funding for abstinence-only programs and replacing it with funding for
			 a new Federal program to promote comprehensive sexuality education, combining
			 information about abstinence with age-appropriate sexuality
			 education.
			(30)Comprehensive sex
			 education programs respect the diversity of values and beliefs represented in
			 the community and will complement and augment the sex education children
			 receive from their families.
			(31)Over 60 percent of the 56,300 annual new
			 cases of HIV infections in the United States occur in youth ages 13 through 24.
			 African-American and Latino youth have been disproportionately affected by the
			 HIV/AIDS epidemic. In 2005, Blacks and Latinos accounted for 84 percent of all
			 new HIV infections among 13 to 19 year olds and 76 percent of HIV infections
			 among 20 to 24 year olds in the United States even though, together, they
			 represent only about 32 percent of people in these ages. Teens in the United
			 States contract an estimated 9,000,000 sexually transmitted infections each
			 year. By age 24, at least 1 in 4 sexually active people between the ages of 15
			 and 24 will have contracted a sexually transmitted infection.
			(32)Approximately 50 young people a day, an
			 average of two young people every hour of every day, are infected with HIV in
			 the United States.
			(33)In 1990, Congress passed the Medicaid
			 Anti-Discriminatory Drug Price and Patient Benefit Restoration Act to ensure
			 that Medicaid receives the lowest drug prices in the marketplace. Congress
			 intentionally protected the practice of pharmaceutical companies offering
			 charitable organizations and clinics nominally priced drugs. As an unintended
			 consequence of the Deficit Reduction Act of 2005, birth control prices have
			 skyrocketed for millions of women who depend on safety net providers for their
			 birth control. Birth control that previously cost only $5 to $10 per month is
			 now prohibitively expensive, running as much as $40 or $50 a month. Many family
			 planning health centers have absorbed much of this price increase, further
			 straining already limited resources. As the economic crisis worsens, women and
			 their families are increasingly turning to health care safety net providers,
			 such as family planning health centers, for a reliable source of care.
			ITitle
			 X of Public Health Service
			 Act
			101.Short
			 titleThis title may be cited
			 as the Title X Family Planning
			 Services Act of 2009.
			102.Authorization
			 of appropriationsFor the
			 purpose of making grants and contracts under section 1001 of the
			 Public Health Service Act, there are
			 authorized to be appropriated $700,000,000 for fiscal year 2010 and such sums
			 as may be necessary for each subsequent fiscal year.
			IIEquity in
			 Prescription Insurance and Contraceptive Coverage
			201.Short
			 titleThis title may be cited
			 as the Equity in Prescription
			 Insurance and Contraceptive Coverage Act of 2007.
			202.Amendments to
			 Employee Retirement Income Security Act of
			 1974
				(a)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the
			 following:
					
						715.Standards
				relating to benefits for contraceptives
							(a)Requirements for
				coverageA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan, may
				not—
								(1)exclude or
				restrict benefits for prescription contraceptive drugs or devices approved by
				the Food and Drug Administration, or generic equivalents approved as
				substitutable by the Food and Drug Administration, if such plan or coverage
				provides benefits for other outpatient prescription drugs or devices; or
								(2)exclude or
				restrict benefits for outpatient contraceptive services if such plan or
				coverage provides benefits for other outpatient services provided by a health
				care professional (referred to in this section as outpatient health care
				services).
								(b)ProhibitionsA
				group health plan, and a health insurance issuer providing health insurance
				coverage in connection with a group health plan, may not—
								(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan because of the individual’s or enrollee’s
				use or potential use of items or services that are covered in accordance with
				the requirements of this section;
								(2)provide monetary
				payments or rebates to a covered individual to encourage such individual to
				accept less than the minimum protections available under this section;
								(3)penalize or
				otherwise reduce or limit the reimbursement of a health care professional
				because such professional prescribed contraceptive drugs or devices, or
				provided contraceptive services, described in subsection (a), in accordance
				with this section; or
								(4)provide incentives
				(monetary or otherwise) to a health care professional to induce such
				professional to withhold from a covered individual contraceptive drugs or
				devices, or contraceptive services, described in subsection (a).
								(c)Rules of
				construction
								(1)In
				generalNothing in this section shall be construed—
									(A)as preventing a
				group health plan and a health insurance issuer providing health insurance
				coverage in connection with a group health plan from imposing deductibles,
				coinsurance, or other cost-sharing or limitations in relation to—
										(i)benefits for
				contraceptive drugs under the plan or coverage, except that such a deductible,
				coinsurance, or other cost-sharing or limitation for any such drug shall be
				consistent with those imposed for other outpatient prescription drugs otherwise
				covered under the plan or coverage;
										(ii)benefits for
				contraceptive devices under the plan or coverage, except that such a
				deductible, coinsurance, or other cost-sharing or limitation for any such
				device shall be consistent with those imposed for other outpatient prescription
				devices otherwise covered under the plan or coverage; and
										(iii)benefits for
				outpatient contraceptive services under the plan or coverage, except that such
				a deductible, coinsurance, or other cost-sharing or limitation for any such
				service shall be consistent with those imposed for other outpatient health care
				services otherwise covered under the plan or coverage;
										(B)as requiring a
				group health plan and a health insurance issuer providing health insurance
				coverage in connection with a group health plan to cover experimental or
				investigational contraceptive drugs or devices, or experimental or
				investigational contraceptive services, described in subsection (a), except to
				the extent that the plan or issuer provides coverage for other experimental or
				investigational outpatient prescription drugs or devices, or experimental or
				investigational outpatient health care services; or
									(C)as modifying,
				diminishing, or limiting the rights or protections of an individual under any
				other Federal law.
									(2)LimitationsAs
				used in paragraph (1), the term limitation includes—
									(A)in the case of a
				contraceptive drug or device, restricting the type of health care professionals
				that may prescribe such drugs or devices, utilization review provisions, and
				limits on the volume of prescription drugs or devices that may be obtained on
				the basis of a single consultation with a professional; or
									(B)in the case of an
				outpatient contraceptive service, restricting the type of health care
				professionals that may provide such services, utilization review provisions,
				requirements relating to second opinions prior to the coverage of such
				services, and requirements relating to preauthorizations prior to the coverage
				of such services.
									(d)Notice under
				group health planThe imposition of the requirements of this
				section shall be treated as a material modification in the terms of the plan
				described in section 102(a)(1), for purposes of assuring notice of such
				requirements under the plan, except that the summary description required to be
				provided under the last sentence of section 104(b)(1) with respect to such
				modification shall be provided by not later than 60 days after the first day of
				the first plan year in which such requirements apply.
							(e)PreemptionNothing
				in this section shall be construed to preempt any provision of State law to the
				extent that such State law establishes, implements, or continues in effect any
				standard or requirement that provides coverage or protections for participants
				or beneficiaries that are greater than the coverage or protections provided
				under this section.
							(f)DefinitionIn
				this section, the term outpatient contraceptive services means
				consultations, examinations, procedures, and medical services, provided on an
				outpatient basis and related to the use of contraceptive methods (including
				natural family planning) to prevent an unintended
				pregnancy.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1001) is amended by inserting after the item
			 relating to section 713 the following:
					
						
							Sec. 715. Standards relating to benefits
				for
				contraceptives.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to plan years beginning on or after January 1, 2010.
				203.Amendments to
			 Public Health Service Act relating to
			 the group market
				(a)In
			 generalSubpart 2 of part A of title XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg–4 et seq.) is amended by adding at the end the following:
					
						2708.Standards
				relating to benefits for contraceptives
							(a)Requirements for
				coverageA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan, may
				not—
								(1)exclude or
				restrict benefits for prescription contraceptive drugs or devices approved by
				the Food and Drug Administration, or generic equivalents approved as
				substitutable by the Food and Drug Administration, if such plan or coverage
				provides benefits for other outpatient prescription drugs or devices; or
								(2)exclude or
				restrict benefits for outpatient contraceptive services if such plan or
				coverage provides benefits for other outpatient services provided by a health
				care professional (referred to in this section as outpatient health care
				services).
								(b)ProhibitionsA
				group health plan, and a health insurance issuer providing health insurance
				coverage in connection with a group health plan, may not—
								(1)deny to an
				individual eligibility, or continued eligibility, to enroll or to renew
				coverage under the terms of the plan because of the individual’s or enrollee’s
				use or potential use of items or services that are covered in accordance with
				the requirements of this section;
								(2)provide monetary
				payments or rebates to a covered individual to encourage such individual to
				accept less than the minimum protections available under this section;
								(3)penalize or
				otherwise reduce or limit the reimbursement of a health care professional
				because such professional prescribed contraceptive drugs or devices, or
				provided contraceptive services, described in subsection (a), in accordance
				with this section; or
								(4)provide incentives
				(monetary or otherwise) to a health care professional to induce such
				professional to withhold from covered individual contraceptive drugs or
				devices, or contraceptive services, described in subsection (a).
								(c)Rules of
				construction
								(1)In
				generalNothing in this section shall be construed—
									(A)as preventing a
				group health plan and a health insurance issuer providing health insurance
				coverage in connection with a group health plan from imposing deductibles,
				coinsurance, or other cost-sharing or limitations in relation to—
										(i)benefits for
				contraceptive drugs under the plan or coverage, except that such a deductible,
				coinsurance, or other cost-sharing or limitation for any such drug shall be
				consistent with those imposed for other outpatient prescription drugs otherwise
				covered under the plan or coverage;
										(ii)benefits for
				contraceptive devices under the plan or coverage, except that such a
				deductible, coinsurance, or other cost-sharing or limitation for any such
				device shall be consistent with those imposed for other outpatient prescription
				devices otherwise covered under the plan or coverage; and
										(iii)benefits for
				outpatient contraceptive services under the plan or coverage, except that such
				a deductible, coinsurance, or other cost-sharing or limitation for any such
				service shall be consistent with those imposed for other outpatient health care
				services otherwise covered under the plan or coverage;
										(B)as requiring a
				group health plan and a health insurance issuer providing health insurance
				coverage in connection with a group health plan to cover experimental or
				investigational contraceptive drugs or devices, or experimental or
				investigational contraceptive services, described in subsection (a), except to
				the extent that the plan or issuer provides coverage for other experimental or
				investigational outpatient prescription drugs or devices, or experimental or
				investigational outpatient health care services; or
									(C)as modifying,
				diminishing, or limiting the rights or protections of an individual under any
				other Federal law.
									(2)LimitationsAs
				used in paragraph (1), the term limitation includes—
									(A)in the case of a
				contraceptive drug or device, restricting the type of health care professionals
				that may prescribe such drugs or devices, utilization review provisions, and
				limits on the volume of prescription drugs or devices that may be obtained on
				the basis of a single consultation with a professional; or
									(B)in the case of an
				outpatient contraceptive service, restricting the type of health care
				professionals that may provide such services, utilization review provisions,
				requirements relating to second opinions prior to the coverage of such
				services, and requirements relating to preauthorizations prior to the coverage
				of such services.
									(d)NoticeA
				group health plan under this part shall comply with the notice requirement
				under section 715(d) of the Employee Retirement
				Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such plan.
							(e)PreemptionNothing
				in this section shall be construed to preempt any provision of State law to the
				extent that such State law establishes, implements, or continues in effect any
				standard or requirement that provides coverage or protections for enrollees
				that are greater than the coverage or protections provided under this
				section.
							(f)DefinitionIn
				this section, the term outpatient contraceptive services means
				consultations, examinations, procedures, and medical services, provided on an
				outpatient basis and related to the use of contraceptive methods (including
				natural family planning) to prevent an unintended
				pregnancy.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to group health plans for plan years beginning on or after January 1,
			 2010.
				204.Amendment to
			 Public Health Service Act relating to
			 the individual market
				(a)In
			 generalPart B of title XXVII of the
			 Public Health Service Act (42 U.S.C.
			 300gg–41 et seq.) is amended—
					(1)by redesignating
			 the first subpart 3 (relating to other requirements) as subpart 2; and
					(2)by adding at the
			 end of subpart 2 the following:
						
							2754.Standards
				relating to benefits for contraceptivesThe provisions of section 2708 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply with respect
			 to health insurance coverage offered, sold, issued, renewed, in effect, or
			 operated in the individual market on or after January 1, 2008.
				IIIEmergency
			 Contraception Education and Information
			301.Short
			 titleThis title may be cited
			 as the Emergency Contraception
			 Education Act of 2009.
			302.Emergency
			 contraception education and information programs
				(a)DefinitionsFor
			 purposes of this section:
					(1)Emergency
			 contraceptionThe term emergency contraception means
			 a drug or device (as the terms are defined in section 201 of the
			 Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 321)) or a drug regimen that is—
						(A)used after sexual
			 relations;
						(B)prevents pregnancy,
			 by preventing ovulation, fertilization of an egg, or implantation of an egg in
			 a uterus; and
						(C)approved by the
			 Food and Drug Administration.
						(2)Health care
			 providerThe term health care provider means an
			 individual who is licensed or certified under State law to provide health care
			 services and who is operating within the scope of such license.
					(3)Institution of
			 higher educationThe term institution of higher
			 education has the same meaning given such term in section 101(a) of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1001(a)).
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(b)Emergency
			 contraception public education program
					(1)In
			 generalThe Secretary, acting through the Director of the Centers
			 for Disease Control and Prevention, shall develop and disseminate to the public
			 information on emergency contraception.
					(2)DisseminationThe
			 Secretary may disseminate information under paragraph (1) directly or through
			 arrangements with nonprofit organizations, consumer groups, institutions of
			 higher education, Federal, State, or local agencies, clinics, and the
			 media.
					(3)InformationThe
			 information disseminated under paragraph (1) shall include, at a minimum, a
			 description of emergency contraception and an explanation of the use, safety,
			 efficacy, and availability of such contraception.
					(c)Emergency
			 contraception information program for health care providers
					(1)In
			 generalThe Secretary, acting through the Administrator of the
			 Health Resources and Services Administration and in consultation with major
			 medical and public health organizations, shall develop and disseminate to
			 health care providers information on emergency contraception.
					(2)InformationThe
			 information disseminated under paragraph (1) shall include, at a
			 minimum—
						(A)information
			 describing the use, safety, efficacy, and availability of emergency
			 contraception;
						(B)a recommendation
			 regarding the use of such contraception in appropriate cases; and
						(C)information
			 explaining how to obtain copies of the information developed under subsection
			 (b) for distribution to the patients of the providers.
						(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary for each of the fiscal years
			 2010 through 2014.
				IVCompassionate
			 assistance for rape emergencies
			401.Short
			 titleThis title may be cited
			 as the Compassionate Assistance for
			 Rape Emergencies Act of 2009.
			402.Survivors of
			 sexual assault; provision by hospitals of emergency contraceptives without
			 charge
				(a)In
			 generalFederal funds may not be provided to a hospital under any
			 health-related program, unless the hospital meets the conditions specified in
			 subsection (b) in the case of—
					(1)any woman who
			 presents at the hospital and states that she is a victim of sexual assault, or
			 is accompanied by someone who states she is a victim of sexual assault;
			 and
					(2)any woman who
			 presents at the hospital whom hospital personnel have reason to believe is a
			 victim of sexual assault.
					(b)Assistance for
			 victimsThe conditions specified in this subsection regarding a
			 hospital and a woman described in subsection (a) are as follows:
					(1)The hospital
			 promptly provides the woman with medically and factually accurate and unbiased
			 written and oral information about emergency contraception, including
			 information explaining that—
						(A)emergency
			 contraception does not cause an abortion; and
						(B)emergency
			 contraception is effective in most cases in preventing pregnancy after
			 unprotected sex.
						(2)The hospital
			 promptly offers emergency contraception to the woman, and promptly provides
			 such contraception to her on her request.
					(3)The information
			 provided pursuant to paragraph (1) is in clear and concise language, is readily
			 comprehensible, and meets such conditions regarding the provision of the
			 information in languages other than English as the Secretary may
			 establish.
					(4)The services
			 described in paragraphs (1) through (3) are not denied because of the inability
			 of the woman or her family to pay for the services.
					(c)DefinitionsFor
			 purposes of this section:
					(1)The term
			 emergency contraception means a drug, drug regimen, or device
			 that—
						(A)is used
			 postcoitally;
						(B)prevents pregnancy
			 by delaying ovulation, preventing fertilization of an egg, or preventing
			 implantation of an egg in a uterus; and
						(C)is approved by the
			 Food and Drug Administration.
						(2)The term
			 hospital has the meanings given such term in title XVIII of the
			 Social Security Act, including the
			 meaning applicable in such title for purposes of making payments for emergency
			 services to hospitals that do not have agreements in effect under such
			 title.
					(3)The term
			 Secretary means the Secretary of Health and Human Services.
					(4)The term
			 sexual assault means coitus in which the woman involved does not
			 consent or lacks the legal capacity to consent.
					(d)Effective date;
			 agency criteriaThis section takes effect upon the expiration of
			 the 180-day period beginning on the date of the enactment of this Act. Not
			 later than 30 days prior to the expiration of such period, the Secretary shall
			 publish in the Federal Register criteria for carrying out this section.
				VAt-Risk
			 Communities Teen Pregnancy Prevention Act
			501.Short
			 titleThis title may be cited
			 as the At-Risk Communities Teen
			 Pregnancy Prevention Act of 2009.
			502.Teenage
			 pregnancy preventionPart P of
			 title III of the Public Health Service
			 Act (42 U.S.C. 280g et seq.) is amended by inserting after section
			 399N the following section:
				
					399N–1.Teenage
				pregnancy prevention grants
						(a)AuthorityThe
				Secretary may award on a competitive basis grants to public and private
				entities to establish or expand teenage pregnancy prevention programs.
						(b)Grant
				RecipientsGrant recipients under this section may include State
				and local not-for-profit coalitions working to prevent teenage pregnancy,
				State, local, and tribal agencies, schools, entities that provide after-school
				programs, and community and faith-based groups.
						(c)PriorityIn
				selecting grant recipients under this section, the Secretary shall give—
							(1)highest priority
				to applicants seeking assistance for programs targeting communities or
				populations in which—
								(A)teenage pregnancy
				or birth rates are higher than the corresponding State average; or
								(B)teenage pregnancy
				or birth rates are increasing; and
								(2)priority to
				applicants seeking assistance for programs that—
								(A)will benefit
				underserved or at-risk populations such as young males or immigrant youths;
				or
								(B)will take
				advantage of other available resources and be coordinated with other programs
				that serve youth, such as workforce development and after school
				programs.
								(d)Use of
				FundsFunds received by an entity as a grant under this section
				shall be used for programs that—
							(1)replicate or
				substantially incorporate the elements of one or more teenage pregnancy
				prevention programs that have been proven (on the basis of rigorous scientific
				research) to delay sexual intercourse or sexual activity, increase condom or
				contraceptive use without increasing sexual activity, or reduce teenage
				pregnancy; and
							(2)incorporate one
				or more of the following strategies for preventing teenage pregnancy:
				encouraging teenagers to delay sexual activity; sex and HIV education;
				interventions for sexually active teenagers; preventive health services; youth
				development programs; service learning programs; and outreach or media
				programs.
							(e)Complete
				InformationPrograms receiving funds under this section that
				choose to provide information on HIV/AIDS or contraception or both must provide
				information that is complete and medically accurate.
						(f)Relation to
				Abstinence-Only ProgramsFunds under this section are not
				intended for use by abstinence-only education programs. Abstinence-only
				education programs that receive Federal funds through the Maternal and Child
				Health Block Grant, the Administration for Children and Families, the
				Adolescent Family Life Program, and any other program that uses the definition
				of abstinence education found in section 510(b) of the
				Social Security Act are ineligible for
				funding.
						(g)ApplicationsEach
				entity seeking a grant under this section shall submit an application to the
				Secretary at such time and in such manner as the Secretary may require.
						(h)Matching
				Funds
							(1)In
				generalThe Secretary may not award a grant to an applicant for a
				program under this section unless the applicant demonstrates that it will pay,
				from funds derived from non-Federal sources, at least 25 percent of the cost of
				the program.
							(2)Applicant’s
				shareThe applicant’s share of the cost of a program shall be
				provided in cash or in kind.
							(i)Supplementation
				of FundsAn entity that receives funds as a grant under this
				section shall use the funds to supplement and not supplant funds that would
				otherwise be available to the entity for teenage pregnancy prevention.
						(j)Evaluations
							(1)In
				generalThe Secretary shall—
								(A)conduct or
				provide for a rigorous evaluation of 10 percent of programs for which a grant
				is awarded under this section;
								(B)collect basic
				data on each program for which a grant is awarded under this section;
				and
								(C)upon completion
				of the evaluations referred to in subparagraph (A), submit to the Congress a
				report that includes a detailed statement on the effectiveness of grants under
				this section.
								(2)Cooperation by
				granteesEach grant recipient under this section shall provide
				such information and cooperation as may be required for an evaluation under
				paragraph (1).
							(k)DefinitionFor
				purposes of this section, the term rigorous scientific research
				means based on a program evaluation that:
							(1)Measured impact
				on sexual or contraceptive behavior, pregnancy or childbearing.
							(2)Employed an
				experimental or quasi-experimental design with well-constructed and appropriate
				comparison groups.
							(3)Had a sample size
				large enough (at least 100 in the combined treatment and control group) and a
				follow-up interval long enough (at least six months) to draw valid conclusions
				about impact.
							(l)Authorization
				of AppropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2010 and
				each subsequent fiscal
				year.
						.
			503.Research
				(a)In
			 generalThe Secretary of Health and Human Services, acting
			 through the Director of the Centers for Disease Control and Prevention, shall
			 make grants to public or nonprofit private entities to conduct, support, and
			 coordinate research on the prevention of teen pregnancy in eligible
			 communities, including research on the factors contributing to the
			 disproportionate rates of teen pregnancy in such communities.
				(b)ResearchIn
			 carrying out subsection (a), the Secretary of Health and Human Services shall
			 support research that—
					(1)investigates and determines the incidence
			 and prevalence of teen pregnancy in communities described in such
			 subsection;
					(2)examines—
						(A)the extent of the
			 impact of teen pregnancy on—
							(i)the health and
			 well-being of teenagers in the communities; and
							(ii)the scholastic
			 achievement of such teenagers;
							(B)the variance in
			 the rates of teen pregnancy by—
							(i)location (such as
			 inner cities, inner suburbs, and outer suburbs);
							(ii)population
			 subgroup (such as Hispanic, Asian-Pacific Islander, African-American, Native
			 American); and
							(iii)level of
			 acculturation;
							(C)the importance of
			 the physical and social environment as a factor in placing communities at risk
			 of increased rates of teen pregnancy; and
						(D)the importance of
			 aspirations as a factor affecting young women’s risk of teen pregnancy;
			 and
						(3)is used to
			 develop—
						(A)measures to
			 address race, ethnicity, socioeconomic status, environment, and educational
			 attainment and the relationship to the incidence and prevalence of teen
			 pregnancy; and
						(B)efforts to link
			 the measures to relevant databases, including health databases.
						(c)PriorityIn
			 making grants under subsection (a), the Secretary of Health and Human Services
			 shall give priority to research that incorporates—
					(1)interdisciplinary
			 approaches; or
					(2)a strong emphasis
			 on community-based participatory research.
					(d)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there is authorized to be appropriated such sums as may be necessary for each
			 of the fiscal years 2010 through 2014.
				504.General
			 requirements
				(a)Medically
			 accurate informationA grant may be made under this title only if
			 the applicant involved agrees that all information provided pursuant to the
			 grant will be age-appropriate, factually and medically accurate and complete,
			 and scientifically based.
				(b)Cultural context
			 of servicesA grant may be made under this title only if the
			 applicant involved agrees that information, activities, and services under the
			 grant that are directed toward a particular population group will be provided
			 in the language and cultural context that is most appropriate for individuals
			 in such group.
				(c)Application for
			 grantA grant may be made
			 under this title only if an application for the grant is submitted to the
			 Secretary of Health and Human Services and the application is in such form, is
			 made in such manner, and contains such agreements, assurances, and information
			 as the Secretary of Health and Human Services determines to be necessary to
			 carry out the program involved.
				VIAccuracy of
			 Contraceptive Information
			601.Short
			 titleThis title may be cited
			 as the Truth in Contraception
			 Act of 2009.
			602.Accuracy of
			 contraceptive informationNotwithstanding any other provision of law,
			 any information concerning the use of a contraceptive provided through any
			 federally funded sex education, family life education, abstinence education,
			 comprehensive health education, or character education program shall be
			 medically accurate and shall include health benefits and failure rates relating
			 to the use of such contraceptive.
			VIIUnintended
			 Pregnancy Reduction Act
			701.Short
			 titleThis title may be cited
			 as the Unintended Pregnancy Reduction
			 Act of 2009.
			702.Medicaid;
			 clarification of coverage of family planning services and
			 suppliesSection 1937(b) of
			 the Social Security Act (42 U.S.C. 1396u–7(b)) is amended by adding at the end
			 the following:
				
					(5)Coverage of
				family planning services and suppliesNotwithstanding the previous provisions of
				this section, a State may not provide for medical assistance through enrollment
				of an individual with benchmark coverage or benchmark-equivalent coverage under
				this section unless such coverage includes for any individual described in
				section 1905(a)(4)(C), medical assistance for family planning services and
				supplies in accordance with such
				section.
					.
			703.Expansion of family
			 planning services
				(a)Coverage as
			 Mandatory Categorically Needy Group
					(1)In
			 generalSection
			 1902(a)(10)(A)(i) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)(i)) is
			 amended—
						(A)in subclause (VI), by striking
			 or at the end;
						(B)in subclause (VII), by adding
			 or at the end; and
						(C)by adding at the end the following new
			 subclause:
							
								(VIII)who are described in subsection (dd)
				(relating to individuals who meet the income standards for pregnant
				women);
								.
						(2)Group
			 describedSection 1902 of the
			 Social Security Act (42 U.S.C. 1396a) is amended by adding at the end the
			 following new subsection:
						
							(dd)(1)Individuals described in this subsection
				are individuals—
									(A)meet at least the income eligibility
				standards established under the State plan as of January 1, 2009, for pregnant
				women or such higher income eligibility standard for such women as the State
				may establish; and
									(B)are not pregnant.
									(2)At the option of a State, individuals
				described in this subsection may include individuals who are determined to meet
				the income eligibility standards referred to in paragraph (1)(A) under the
				terms and conditions applicable to making eligibility determinations for
				medical assistance under this title under a waiver to provide the benefits
				described in clause (XV) of the matter following subparagraph (G) of section
				1902(a)(10) granted to the State under section 1115 as of January 1,
				2007.
								.
					(3)Limitation on
			 benefitsSection 1902(a)(10)
			 of the Social Security Act (42 U.S.C. 1396a(a)(10)) is amended in the matter
			 following subparagraph (G)—
						(A)by striking and (XIV) and
			 inserting (XIV); and
						(B)by inserting , and (XV) the medical
			 assistance made available to an individual described in subsection (dd) shall
			 be limited to family planning services and supplies described in 1905(a)(4)(C)
			 including medical diagnosis and treatment services that are provided pursuant
			 to a family planning service in a family planning setting; after
			 cervical cancer.
						(4)Conforming
			 amendmentsSection 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter preceding
			 paragraph (1)—
						(A)in clause (xii), by striking
			 or at the end;
						(B)in clause (xii), by adding
			 or at the end; and
						(C)by inserting after clause (xiii) the
			 following:
							
								(xiv)individuals described in section
				1902(dd),
								.
						(b)Presumptive
			 eligibility
					(1)In
			 generalTitle XIX of the
			 Social Security Act (42 U.S.C. 1396 et seq.) is amended by inserting after
			 section 1920B the following:
						
							1920C.PRESUMPTIVE ELIGIBILITY FOR FAMILY PLANNING
		  SERVICES(a)State
				OptionA State plan approved
				under section 1902 may provide for making medical assistance available to an
				individual described in section 1902(dd) (relating to individuals who meet
				certain income eligibility standards) during a presumptive eligibility period.
				In the case of an individual described in section 1902(dd), such medical
				assistance shall be limited to family planning services and supplies described
				in 1905(a)(4)(C) including medical diagnosis and treatment services that are
				provided pursuant to a family planning service in a family planning
				setting.
								(b)DefinitionsFor purposes of this section:
									(1)Presumptive
				eligibility periodThe term
				presumptive eligibility period means, with respect to an
				individual described in subsection (a), the period that—
										(A)begins with the date on which a qualified
				entity determines, on the basis of preliminary information, that the individual
				is described in section 1902(dd); and
										(B)ends with (and includes) the earlier
				of—
											(i)the day on which a determination is made
				with respect to the eligibility of such individual for services under the State
				plan; or
											(ii)in the case of such an individual who does
				not file an application by the last day of the month following the month during
				which the entity makes the determination referred to in subparagraph (A), such
				last day.
											(2)Qualified
				entity
										(A)In
				generalSubject to
				subparagraph (B), the term qualified entity means any entity
				that—
											(i)is eligible for payments under a State plan
				approved under this title; and
											(ii)is determined by the State agency to be
				capable of making determinations of the type described in paragraph
				(1)(A).
											(B)Rule of
				constructionNothing in this
				paragraph shall be construed as preventing a State from limiting the classes of
				entities that may become qualified entities.
										(c)Administration
									(1)In
				generalThe State agency
				shall provide qualified entities with—
										(A)such forms as are necessary for an
				application to be made by an individual described in subsection (a) for medical
				assistance under the State plan; and
										(B)information on how to assist such
				individuals in completing and filing such forms.
										(2)Notification
				requirementsA qualified
				entity that determines under subsection (b)(1)(A) that an individual described
				in subsection (a) is presumptively eligible for medical assistance under a
				State plan shall—
										(A)notify the State agency of the
				determination within 5 working days after the date on which determination is
				made; and
										(B)inform such individual at the time the
				determination is made that an application for medical assistance is required to
				be made by not later than the last day of the month following the month during
				which the determination is made.
										(3)Application for
				medical assistanceIn the
				case of an individual described in subsection (a) who is determined by a
				qualified entity to be presumptively eligible for medical assistance under a
				State plan, the individual shall apply for medical assistance by not later than
				the last day of the month following the month during which the determination is
				made.
									(d)PaymentNotwithstanding any other provision of this
				title, medical assistance that—
									(1)is furnished to an individual described in
				subsection (a)—
										(A)during a presumptive eligibility
				period;
										(B)by a entity that is eligible for payments
				under the State plan; and
										(2)is included in the care and services
				covered by the State plan, shall be treated as medical assistance provided by
				such plan for purposes of clause (4) of the first sentence of section
				1905(b).
									.
					(2)Conforming
			 amendments
						(A)Section 1902(a)(47) of the Social Security
			 Act (42 U.S.C. 1396a(a)(47)) is amended by inserting before the semicolon at
			 the end the following: and provide for making medical assistance
			 available to individuals described in subsection (a) of section 1920C during a
			 presumptive eligibility period in accordance with such section..
						(B)Section 1903(u)(1)(D)(v) of such Act (42
			 U.S.C. 1396b(u)(1)(D)(v)) is amended—
							(i)by striking or for and
			 inserting , for; and
							(ii)by inserting before the period the
			 following: , or for medical assistance provided to an individual
			 described in subsection (a) of section 1920C during a presumptive eligibility
			 period under such section.
							704.Effective
			 date
				(a)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this title take effect on October 1,
			 2009.
				(b)Extension of
			 effective date for state law amendmentIn the case of a State plan under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of
			 Health and Human Services determines requires State legislation in order for
			 the plan to meet the additional requirements imposed by the amendments made by
			 this title, the State plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
				VIIIResponsible
			 Education About Life Act
			801.Short
			 titleThis title may be cited
			 as the Responsible Education About
			 Life Act of 2009.
			802.Assistance to
			 reduce teen pregnancy, HIV/AIDS, and other sexually transmitted diseases and to
			 support healthy adolescent development
				(a)In
			 generalEach eligible State shall be eligible to receive from the
			 Secretary of Health and Human Services, for each of the fiscal years 2010
			 through 2014, a grant to conduct programs of family life education, including
			 education on both abstinence and contraception for the prevention of teenage
			 pregnancy and sexually transmitted diseases, including HIV/AIDS.
				(b)Requirements for
			 family life programsFor purposes of this title, a program of
			 family life education is a program that—
					(1)is
			 age-appropriate and medically accurate;
					(2)does not teach or
			 promote religion;
					(3)teaches that
			 abstinence is the only sure way to avoid pregnancy or sexually transmitted
			 diseases;
					(4)stresses the value
			 of abstinence while not ignoring those young people who have had or are having
			 sexual intercourse;
					(5)provides
			 information about the health benefits and side effects of all contraceptives
			 and barrier methods as a means to prevent pregnancy and reduce the risk of
			 contracting sexually transmitted diseases, including HIV/AIDS;
					(6)encourages family
			 communication between parent and child about sexuality;
					(7)teaches young
			 people the skills to make responsible decisions about sexuality, including how
			 to avoid unwanted verbal, physical, and sexual advances; and
					(8)teaches young
			 people how alcohol and drug use can effect responsible decision making.
					(c)Additional
			 activitiesIn carrying out a program of family life education, a
			 State may expend a grant under subsection (a) to carry out educational and
			 motivational activities that help young people—
					(1)gain knowledge
			 about the physical, emotional, biological, and hormonal changes of adolescence
			 and subsequent stages of human maturation;
					(2)develop the
			 knowledge and skills necessary to ensure and protect their sexual and
			 reproductive health from unintended pregnancy and sexually transmitted disease,
			 including HIV/AIDS throughout their lifespan;
					(3)gain knowledge
			 about the specific involvement and responsibility of males in sexual decision
			 making;
					(4)develop healthy
			 attitudes and values about adolescent growth and development, body image,
			 racial and ethnic diversity, and other related subjects;
					(5)develop and
			 practice healthy life skills, including goal-setting, decisionmaking,
			 negotiation, communication, and stress management;
					(6)develop healthy
			 relationships, including the prevention of dating and relationship
			 violence;
					(7)promote
			 self-esteem and positive interpersonal skills focusing on relationship
			 dynamics, including friendships, dating, romantic involvement, marriage and
			 family interactions; and
					(8)prepare for the
			 adult world by focusing on educational and career success, including developing
			 skills for employment preparation, job seeking, independent living, financial
			 self-sufficiency, and workplace productivity.
					803.Sense of
			 CongressIt is the sense of
			 Congress that while States are not required under this title to provide
			 matching funds, with respect to grants authorized under section 802(a), they
			 are encouraged to do so.
			804.Evaluation of
			 programs
				(a)In
			 generalFor the purpose of evaluating the effectiveness of
			 programs of family life education carried out with a grant under section 802,
			 evaluations of such program shall be carried out in accordance with subsections
			 (b) and (c).
				(b)National
			 evaluation
					(1)In
			 generalThe Secretary shall provide for a national evaluation of
			 a representative sample of programs of family life education carried out with
			 grants under section 802. A condition for the receipt of such a grant is that
			 the State involved agree to cooperate with the evaluation. The purposes of the
			 national evaluation shall be the determination of—
						(A)the effectiveness
			 of such programs in helping to delay the initiation of sexual intercourse and
			 other high-risk behaviors;
						(B)the effectiveness
			 of such programs in preventing adolescent pregnancy;
						(C)the effectiveness
			 of such programs in preventing sexually transmitted disease, including
			 HIV/AIDS;
						(D)the effectiveness
			 of such programs in increasing contraceptive knowledge and contraceptive
			 behaviors when sexual intercourse occurs; and
						(E)a list of best
			 practices based upon essential programmatic components of evaluated programs
			 that have led to success in subparagraphs (A) through (D).
						(2)ReportA
			 final report providing the results of the national evaluation under paragraph
			 (1) shall be submitted to Congress not later than March 31, 2015, with an
			 interim report provided on an annual basis at the end of each fiscal year under
			 section 802(a).
					(c)Individual State
			 evaluations
					(1)In
			 generalA condition for the receipt of a grant under section 802
			 is that the State involved agree to provide for the evaluation of the programs
			 of family education carried out with the grant in accordance with the
			 following:
						(A)The evaluation
			 will be conducted by an external, independent entity.
						(B)The purposes of
			 the evaluation will be the determination of—
							(i)the
			 effectiveness of such programs in helping to delay the initiation of sexual
			 intercourse and other high-risk behaviors;
							(ii)the
			 effectiveness of such programs in preventing adolescent pregnancy;
							(iii)the
			 effectiveness of such programs in preventing sexually transmitted disease,
			 including HIV/AIDS; and
							(iv)the
			 effectiveness of such programs in increasing contraceptive knowledge and
			 contraceptive behaviors when sexual intercourse occurs.
							(2)Use of
			 grantA condition for the receipt of a grant under section 802 is
			 that the State involved agree that not more than 10 percent of the grant will
			 be expended for the evaluation under paragraph (1).
					805.DefinitionsFor purposes of this title:
				(1)The term
			 eligible State means a State that submits to the Secretary an
			 application for a grant under section 802 that is in such form, is made in such
			 manner, and contains such agreements, assurances, and information as the
			 Secretary determines to be necessary to carry out this title.
				(2)The term
			 HIV/AIDS means the human immunodeficiency virus, and includes
			 acquired immune deficiency syndrome.
				(3)The term
			 medically accurate, with respect to information, means information
			 that is supported by research, recognized as accurate and objective by leading
			 medical, psychological, psychiatric, and public health organizations and
			 agencies, and where relevant, published in peer review journals.
				(4)The term
			 Secretary means the Secretary of Health and Human Services.
				806.Appropriations
				(a)In
			 generalFor the purpose of
			 carrying out this title, there are authorized to be appropriated such sums as
			 may be necessary for each of the fiscal years 2010 through 2014.
				(b)AllocationsOf
			 the amounts appropriated under subsection (a) for a fiscal year—
					(1)not more than 7
			 percent may be used for the administrative expenses of the Secretary in
			 carrying out this title for that fiscal year; and
					(2)not more than 10
			 percent may be used for the national evaluation under section 804(b).
					IXPrevention
			 Through Affordable Access 
			901.Short
			 titleThis title may be cited
			 as the Prevention Through Affordable
			 Access Act.
			902.Restoring and
			 protecting access to discount drug prices for university-based and safety-net
			 clinics
				(a)Restoring
			 nominal pricingSection
			 1927(c)(1)(D)(i) of the Social Security Act (42 U.S.C. 1396r–8(c)(1)(D)(i)) is
			 amended—
					(1)by redesignating
			 subclause (IV) as subclause (VI); and
					(2)by inserting
			 after subclause (III) the following new subclauses:
						
							(IV)An entity that
				is operated by a health center of an institution of higher education, the
				primary purpose of which is to provide health services to students of that
				institution.
							(V)An entity that is
				a public or private nonprofit entity that provides a service or services
				described under section 1001(a) of the Public Health Service
				Act.
							.
					(b)Effective
			 dateThe amendments made by this section shall be effective as of
			 the date of the enactment of this Act.
				
